El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Como esta fué una sentencia dictada sobre las alegacio-nes las afirmaciones hechas en la demanda deben ser teni-das por ciertas. De ellas aparece que hacia fines del mes de *729agosto, 1919, el demandante tnvo conocimiento del siguiente documento:
“Por el presente documento yo Cristino Ciuró y Ortega, mayor de edad y vecino de este partido, declaro que lie tenido un hijo natural con Ana Santiago, llamado Rafael y quiero que en la pila bautismal se ponga como Rijo reconocido mío llevando mi apellido con los derechos que le cobija la ley, habiendo nacido ese niño el día 1,1 de diciembre del año 1869 en esta feligresía, y para que consta hago el presente ante los testigos que suscriben en Juana Díaz, a siete de Mayo de 1870. — (Firmado y rubricado). — Cristino Ciuró.— Testigo Osvaldo Goico. — Testigo José Rivera.”
Después de formulada una contestación, la corte dictó sentencia a favor de los demandados basada en la teoría de que los derechos del demandante Eafael Ciuró para esta-blecer una acción habían caducado y quedado extinguidos en virtud de lo determinado en el artículo 199 del Código Civil Eevisado en relación con la regla 4a. de las disposi-ciones transitorias de ese código y que la ley de marzo 9, 1911, enmendando el artículo 194 del Código.Civil no tenía el alcance de revivir la acción, citando casos de esta corte.
La ley de marzo 9, 1911, enmendando el artículo 194, es Como sigue:
“Art. 194. — Las acciones para el reconocimiento de hijos natu-rales, sólo podrán ejercitarse en vida de los presuntos padres, o un año después de su muerte, salvo en los casos siguientes:
“1. Si el padre o la madre hubiesen fallecido durante la menor edad del hijo, en cuyo caso éste podrá deducir la acción antes de que transcurran los primeros cuatro años de su mayor edad.
“2. Si después de la muerte del padre o de la madre apareciere algún documento de que antes no se hubiese tenido noticia, en el que reconozcan expresamente al hijo.
“En este caso la acción deberá deducirse dentro de los seis meses siguientes al hallazgo del documento.
“El reconocimiento hecho a favor de un hijo que no reúna las condiciones del párrafo primero del Artículo 193, podrá ser im-pugnado por aquellos a quienes perjudique.”
*730Este precepto legal es una reproducción exacta del ar-tículo 137 del Códig’o Civil Español. ,
La presente demanda fué radicada el 28 de enero de 1920 y como el documento según se lia alegado fué bailado a fines del mes de agosto, 1919, la acción se inició dentro de los 0 meses del hallazgo del alegado documento.
En el caso de Orta v. Arzuaga, 23 D. P. R. 260, al revi-sar la anterior jurisprudencia, resolvimos que una ley no podía' tener efecto retroactivo. En ese caso el padre había muerto dentro del año anterior al comienzo de la acción, que es el tiempo limitado en el artículo 194, supra. Allí el hijo había nacido en el año 1874 y por tanto tenía 38 años al es-tablecer su acción. Según esta corte el demandante debió haber establecido su acción dentro de los dos años después de llegar a su mayoridad de acuerdo con el artículo 199 del Código Civil y resolvimos que la ley de 1911 no revivía la ac-ción. Analizamos el caso de Campbell v. Holt, 115 U. S. 620, y lo diferenciamos. Anteriormente en el caso de Jesús v. Sucesión de Pérez Villamil, 18 D. P. R. 403, habíamos resuelto la misma cuestión y en el de Gual v. Bonafoux, 15 D. P. R. 559, resolvimos que la prescripción de los derechos de un hijo natural era de un orden distinto a la prescrip-ción ordinaria de las deudas 3r no podía ser interrumpida. Para más amplia discusión el caso de Orta v. Arzuaga es en su totalidad pertinente. El presente caso es distinto. En éste tenemos el hallazgo de un documento del cual el deman-dante no tuvo ningún conocimiento hasta su hallazgo en agosto de 1919. Tal vez alguno de nuestros razonamientos en los anteriores casos no es aplicable toda vez que el ape-lante no tuvo oportunidad durante la vida de su padre de presentar el documento en cuestión. El susodicho padre fa-lleció en 30 de abril de 1908. Sin embargo, entre el año 1902 y 1911 el hallazgo de un documento semejante al que ahora- se considera no hubiera servido a un hijo natural si de acuerdo con el artículo 199 vigente entonces él no había *731establecido su acción dentro de los dos años después de lle-gar a su mayoridad.
Aquí el demandante llegó a su mayoridad en el año 1890. Si en cualquier momento antes de 1902 él Rubiera bailado el documento, este Rubiera servido a sus fines, pues el artículo 137 del Código Español estaba entonces en vigor pero ese artículo fue derogado en el año 1902.
El apelante nació bajo el imperio de la Ley de Toro. De acuerdo con sus disposiciones la acción prescribía a los 20 años. Por tanto si Ra de invocarse cualquier legislación particular anterior debe ser la de Toro más bien que el artículo 137 del antiguo código.
El caso se encuentra precisamente en la misma situación que si el artículo 137 del Código Civil Español jamás Rubiera existido. La cuestión es si por virtud de la aprobación de la ley de 1911 la legislatura tuvo la intención de revivir de-recRos que Rabian quedado extinguidos enteramente bajo la previa legislación. No encontramos ninguna prueba de tal intención como no sea el lenguaje preciso que Ra sido em-pleado. ¿ Podría suponerse que la legislatura tuvo la inten-ción de que hombres de edad madura, de 50 años en el pre-sente Caso, adquirieran repentinamente derechos contra sus padres, familia o su propiedad cuando bajo todas las proba-bilidades tales derechos, y especialmente los derechos de propiedad, hubieran sido adquiridos desde mucho antes? Una razón más poderosa que stare decisis (como en el caso de González v. Benitez recientemente confirmado por la Corte Suprema de los Estados Unidos) subsistiría e indica-ría un criterio contrario.
A los estatutos se les da una interpretación previsora. El artículo 3 del Código Civil prescribe que las leyes no tendrán efecto retroactivo si no dispusieran expresamente lo contrario. Este artículo lo interpretamos en el caso de Orta v. Arzuaga y en casos anteriores, en el sentido de que la ley de 1911 no podía revivir lo que ya había prescrito. El ape-*732lante sostiene que es ahora que se le confiere por primera vez una causa de acción. La cansa de acción existió antes. La prueba faltaba. Lo que la ley de 1911 hace es extender el término de las acciones que existían en la fecha de su aprobación en el caso de que un documento fuera hallado subsiguientemente.
Los apelados también llaman la atención hacia el hecho de que el artículo 194, como fué enmendado, está redactado en lenguaje que es algo dudoso. Dice, “Si después de la muerte del padre o de la madre apareciere algún docu-mento * * *. Sostienen ellos que estas palabras sólo pueden aplicarse a un documento que sale por primera vez a la luz después de la muerte del padre o madre. El docu-mento en cuestión era conocido por dos personas en el año 1870. No era secreto como un testamento o un documento particular ocultado por el padre. Preferimos fundar nuestra decisión en otras consideraciones, pero la alegación de los apelados no carece de mérito. Ni hemos considerado si en esta clase de acciones es necesario alegar la aceptación de la herencia.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Franco Soto.
El Juez Asociado Sr. Hutchison disintió.